Citation Nr: 0631251	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-37 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with right great toe tendonitis, rated 120 percent disabling 
from December 1, 2002 until June 27, 2003, and from September 
1, 2003 to the present time.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1994 
to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  An RO letter dated in February 
2005, after the original adjudication of the claim, provided 
the veteran the notice required under the VCAA and the 
implementing regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In the present case, the veteran was in receipt of a 10 
percent rating for bilateral pes planus with right great toe 
tendonitis from December 1, 2002 until June 27, 2003.  At 
that time, she underwent surgery on treatment of the feet 
necessitating additional convalescence and a 100 percent 
convalescence rating under 38 C.F.R. § 4.30, until September 
1, 2003, when the 10 percent rating was reassigned.  

A review of the claims folder reveals that the veteran has 
received some of her treatment at the Womack Army Medical 
Center.  However, it does not appear that all medical records 
from that facility from December 1, 2002, until the present 
time have been associated with the claims folder.   

In an October 2004 statement, the veteran indicated that she 
was scheduled to undergo a nerve conduction study of her 
feet.  VA outpatient treatment records also indicate that she 
was scheduled for the test.  However, if it was performed, 
the results were not associated with the claims folder.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain from her the names and addresses, 
and approximate dates of treatment of all 
medical care providers who treated the 
veteran for bilateral pes planus since 
December 2001.  Of particular interest 
would be records from Womack Army Medical 
Center, and records from the nerve 
conduction study, if performed, in 
November 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  After all outstanding records are 
received, the veteran should be afforded 
a VA podiatry examination to evaluate the 
impairment caused by the bilateral pes 
planus with right great toe tendonitis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is requested to indicate which of the 
following (a), (b), or (c), best 
describes the impairment caused by the 
bilateral pes planus with right great toe 
tendonitis from December 1, 2002 to June 
27, 2003, and from September 1, 2003 to 
the present time:

(a)  Pronounced; marked pronation, 
extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; 

(b)  Severe; objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities;

(c)  Moderate; weight-bearing line 
over or medial to great toe, inward 
bowing of the tendo achillis, pain 
on manipulation and use of the feet, 
bilateral or unilateral.
Adequate reasons and bases are to be 
provided with any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




